                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    Civil Action No. 3:20-CV-00276-RJC-DSC

 Manuel Roldan, on behalf of himself
 and all others similarly situated,

                                Plaintiff,
                                                   Consent Confidentiality Order
               vs.

 Bland Landscaping Company Inc.,

                             Defendant.


       Before the Court is the Joint Motion for Entry of a Confidentiality Order. It is

ORDERED that the following restrictions and procedures shall apply to certain

information, documents, and excerpts from documents supplied by the parties to each other

in response to discovery requests:

       1.     Counsel for any party may designate any document or information contained

in a document as confidential if counsel determines, in good faith, that such designation is

necessary to protect the interests of the client. Information and documents designated by

a party as confidential will be labeled “CONFIDENTIAL.” Information or documents so

labelled are referred to collectively as “confidential information.” Portions of depositions

(or exhibits used in depositions) shall be deemed confidential only if designated as such

when the deposition is taken or within seven business days after receipt of the transcript.

Such designation shall be specific as to the portions to be protected. Inadvertent or

unintentional production of documents without prior designation as confidential shall not



                                             1
      Case 3:20-cv-00276-RJC-DSC Document 14 Filed 08/12/20 Page 1 of 4
be deemed a waiver, in whole or in part, of the right to designate documents as confidential

as otherwise allowed by this Order.

       2.     Unless otherwise ordered by the Court the confidential information disclosed

will be held and used by the person receiving such information solely for use in connection

with the above-captioned action.

       3.     In the event a party challenges another party’s confidential designation,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a

resolution, the challenging party may thereafter seek resolution by the Court. Nothing in

this Confidentiality Order constitutes an admission by any party that confidential

information disclosed in this case is relevant or admissible. Each party specifically

reserves the right to object to the use or admissibility of all confidential information

disclosed, in accordance with applicable law.

       4.     Confidential information shall not be disclosed to any person, except:

              a.     The requesting party and counsel;

              b.     Employees of such counsel assigned to and necessary to assist in the

                     litigation;

              c.     Consultants or experts to the extent deemed necessary by counsel;

              d.     Any person from whom testimony is taken or is to be taken, except

                     that such a person may only be shown confidential information during

                     and in preparation for his/her testimony and may not retain the

                     confidential information; and

              e.     The Court or the jury at trial or as exhibits to motions.


                                             2
      Case 3:20-cv-00276-RJC-DSC Document 14 Filed 08/12/20 Page 2 of 4
       5.        Prior to disclosing or displaying the confidential information to any person,

counsel shall:

                 a.     Inform the person of the confidential nature of the information or

                        documents; and

                 b.     Inform the person that this Court has enjoined the use of the

                        information or documents by him/her for any purpose other than this

                        litigation and has enjoined the disclosure of that information or

                        documents to any other person.

       6.        If a party seeks to file any confidential information, that party shall take

appropriate action to ensure that the documents receive proper protection from public

disclosure including: (1) filing a redacted document with the consent of the party who

designated the document as confidential; (2) where appropriate (e.g. in relation to

discovery and evidentiary motions), submitting the documents solely for in camera review;

or (3) where the preceding measures are not adequate, seeking permission to file the

document under seal under Local Civil Rule 6.1 (W.D.N.C.), or such other rule or

procedure as may apply in the relevant jurisdiction. Absent extraordinary circumstances

making prior consultation impractical or inappropriate, the party seeking to submit the

document to the Court shall first consult with counsel for the party who designated the

document as confidential to determine if some measure less restrictive than filing the

document under seal may serve to provide adequate protection.

       7.        For the purpose of Paragraphs 4(d) and (e) it is understood by the parties that

any documents which become part of an official judicial proceeding or which are filed with


                                                3
      Case 3:20-cv-00276-RJC-DSC Document 14 Filed 08/12/20 Page 3 of 4
the Court are public documents, and that such documents can and will be sealed by the

Court only upon motion and in accordance with applicable law. This Confidentiality Order

does not provide for the automatic sealing of such documents.

      7.        At the conclusion of litigation, the confidential information and any copies

thereof shall be promptly (and in no event later than thirty days after entry of a final

judgment no longer subject to further appeal) returned to the producing party or certified

as destroyed.

      8.        This Order is without prejudice to the right of any party to apply to the Court

for any further protective order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order.

      SO ORDERED.

                                Signed: August 12, 2020




                                                 4
      Case 3:20-cv-00276-RJC-DSC Document 14 Filed 08/12/20 Page 4 of 4
